Citation Nr: 1643800	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an effective date earlier than June 5, 2013, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 5, 2013, for the grant of Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968. 

This matter first came before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Board issued a decision that (1) denied an effective date earlier than February 17, 2011, for the grant of service connection for PTSD; (2) denied an effective date earlier than June 5, 2013, for the grant of a 100 percent rating for PTSD; and (3) denied an effective date earlier than June 5, 2013, for the grant of DEA benefits.

The Veteran appealed that part of the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in April 2016 (1) dismissing the appeal for an effective date earlier than February 17, 2011 for PTSD; and (2) affirming in part and vacating in part the Board's decision that denied entitlement to an effective date earlier than June 5, 2013, for an award of a 100 percent disability rating for PTSD and DEA benefits.  The Court's order remanded the matter for action consistent with the memorandum decision.  

The Board's March 2015 decision also remanded to the RO for additional development and consideration of the issues of (1) the propriety of reduction of the evaluation for bilateral hearing loss; (2) entitlement to service connection for gastroesophageal reflux disease; and (3) entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

During the intervening time, those issues were returned to the Board for further review.  In February 2016, the Board denied the hearing loss reduction issue and again remanded the two remaining issues to the RO.  At present, those two issues remain pending at the RO and are outside the scope of the instant decision.  Although the RO sent a letter to the Veteran and his attorney in April 2016 informing them that these three remanded issues were being returned to the Board, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  At present, those required notifications have not been sent in regard to the issues remanded in February 2016.  Thus, the Board declines to take any further action on those issues at this time in order to ensure that the Veteran is afforded full due process in the matters.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

In July 2016 and October 2016, which was subsequent to the Court's remand of the case issued in April 2016, the Veteran's attorney submitted additional evidence.  Waiver of RO consideration of the additional evidence is presumed given that the Veteran filed his substantive appeal in October 2013 for the two issues being decided herein.  See 38 U.S.C.A. § 7105(e).


FINDINGS OF FACT

1.  It is not factually ascertainable prior to June 5, 2013, that the Veteran's service-connected PTSD was manifested by a total occupational and social impairment.

2.  Entitlement to DEA benefits arose on June 5, 2013.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 5, 2013, for the award of a 100 disability rating for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than June 5, 2013, for the award of a DEA benefits, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  100 Percent Rating For PTSD

The Board in its March 2015 decision denied an effective date earlier than June 5, 2013, for the grant of a 100 percent rating for PTSD.  The Board found that (1) the Veteran did not appeal a July 2009 rating decision from the RO, which denied entitlement to service connection for PTSD; (2) no subsequent claim of service connection for PTSD was received prior to February 17, 2011; and (3) as of June 5, 2013, and no earlier, the Veteran's service-connected PTSD is shown to have manifested total occupational and social impairment.

In its April 2016 memorandum decision, the Court identified two primary deficiencies in the Board's decision.  First, the Court found that, in light of August 2011 and June 2013 examinations containing similar language regarding the severity of the Veteran's condition, the Board failed to explain why it found the Veteran's symptoms prior to June 2013 less disabling, but simply stated that such was the case.  Second, the Court found that the Board erred in not discussing the Veteran's pre-June 2013 medical records, which showed signs of anxiety well before that examination.

In light of the Court's decision, the Board has once more carefully reviewed the appellate record.  
A.  Applicable Law

Effective Dates 

Generally, the effective date for an award of compensation based on an original or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  Accordingly, the Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (Vet.  App. 2000).  In determining when an increase is "factually ascertainable," look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98.  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); accord Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The schedular disability rating criteria for mental disorders are set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

B.  Discussion
  
After further review of all information in the claims file, the Board again finds that an effective date earlier than June 5, 2013, for the award of a 100 percent disability rating for PTSD is not warranted.  

As a threshold matter, the date of claim at issue here is a February 17, 2011 claim for service connection. As the Board explained in its prior decision, there is no legal basis to assign a disability rating earlier than the effective date for the award of service connection for PTSD.  The Court did not address the Board's finding on this question.  As it does not appear that the Court, or the parties, took issue with the Board's date of claim finding, there is no reason to revisit this question.  Because the Court dismissed the effective date issue pertaining to service connection, the period in question is limited to February 17, 2011, to June 5, 2013.  This represents the time period between when service connection was established when a 70 percent rating was in effect and when the 100 percent rating was awarded.

With regard to the question of when entitlement to the 100 percent disability rating arose, there is no sufficient evidentiary basis showing that the Veteran manifested the 100 percent disability level prior to June 5, 2013.  

First, there is no evidence of persistent delusions or hallucinations; grossly inappropriate behavior; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  

There is also no indication of a persistent danger to self or others.  In this regard, the Veteran has repeatedly voiced passive suicide ideation.  For instance, in February 2011, he stated that he had "no reason to live."  However, he has continuously denied any intent or attempts to end his life.  As reported in December 2011 and April 2012, he stated that he would not act on his suicide ideation due to concerns about the well-being of his wife.  Thus, he is not shown to be a persistent danger to self or others.  

There is some indication of such symptoms as gross impairment in thought processes or communication; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  For instance, he reported at a February 2011 VA Neurology consultation that he had noticed that he could not remember his granddaughter's name the year prior, and he felt his memory had worsened steadily over the last few months.  He also complained that he had lost his way while driving a few times and had started to have difficulty finding words one year prior.  He provided similar statements on a July 2011 Social Security Administration (SSA) disability report.  For instance, he complained that he could "not remember anything," and would forget where he parked the car if he went anywhere.  He also complained that he would get lost and did not know where he came from or where he was at or where he was supposed to be going.  Plus, he again complained that he could not remember his grandchildren's names when they were standing in front of him.  

In light of these cognitive complaints, he was evaluated by VA Neurology, which determined in October 2012 that he had an amnetic mild cognitive impairment most likely second to obstructive sleep apnea (OSA) and PTSD sleep deprivation. Thus, the Veteran's cognitive impairment has been attributed to his service-connected psychiatric disability, at least in part.  See Mittleider v.  West, 11 Vet. App. 181 (1998).  

Notwithstanding his cognitive impairment related to his psychiatric disability, those symptoms have not caused a total level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 117-18.  

With regard to a total occupational impairment, the Veteran has not worked during the period of appellate review.  In an August 2012 VA Form 8940, he reported that he stopped work in December 2007 due to multiple disabilities, including PTSD.  

Although he stopped working, other evidence of record shows that he was not totally occupationally impaired.  For instance, the Veteran reported at a January 2012 psychology consultation that he was spending time working on a computer doing tax returns.  A March 2013 VA Mental Health Group note again states that the Veteran was "doing pretty well right now, as he has been very distracted with doing taxes for others."  At a VA Mental Health Group meeting later that same month, the Veteran stated that he planned to do 21 tax returns that upcoming weekend.  He found it "peaceful and soothing for him," and he felt good about doing the tax returns as they were for veterans and he processed their returns for free.  The following month, April 2013, he again reported doing taxes for veterans.

The Board is entitled to utilize common sense in drawing reasonable inferences from the facts of record when adjudicating claims.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Colorado v. McDonald, No. 15-0994, 2016 WL 3193825, at *7 (Vet. App. June 9, 2016) (J. Bartley) (nonprecedential).  In this regard, it is common knowledge and within the Board's experience to understand that doing tax returns, especially for such a large number of persons, is a complex task that can only be undertaken by someone with an advanced understanding of math and the tax code, plus an attention to detail.  Thus, the Veteran's ongoing ability to process tax returns for other veterans, even if done for free, undermines a conclusion that he is totally occupationally impaired due to his psychiatric disability.  

Even if it could be found that his psychiatric disability resulted in a total occupational impairment, the evidence makes clear that it did not result in a total social impairment.  Again, the Veteran remained married throughout this entire time.  At a January 2012 Psychology consultation, the Veteran reported a "good" relationship with his wife.  This statement is representative of statements he made throughout the appeal period regarding his relationship with his wife.  And, as indicated herein above, the Veteran has repeatedly stated that his wife was the reason he had no suicidal intent.  In this regard, the Board has no intent to diminish the seriousness of his suicidal ideation.  Instead, it is important evidence of the strong relationship he has with his wife.  

Aside from his relationship with his wife, the record is also replete with references to his immediate and extended family.  In April 2011, he reported a two-week fishing trip and going hunting with his son.  In April 2012, he reported an argument with his brother-in-law and son after which he had not spoken to his son since.  Less than one year later, in January 2013, however, he reported making an agreement to play a competitive partners card game with his son from whom he had been estranged.  In February 2013, he was unable to talk to the VA hospital on the phone because he was on his way to a grandson's basketball game.  At VA in February 2013, he reported avoiding crowds, not going with his wife on vacation or going with his son to baseball games due to crowds, but would go out to play cards.  Records, such as in March 2013, indicate that his family frequently visited him at his home such that he had to set limits on their activities in the home while visiting.  Records beginning in April 2013 also show that he made frequent visits to see his brother who had terminal cancer.  This evidence shows that he had an ongoing relationship with his family, which is inconsistent with a total social impairment.  

At the June 2013 VA examination, the Veteran denied having any contact with any extended family, he denied having any social activities with friends, acquaintances, or neighbors, stating "never," and he denied belonging to any clubs or church activities, noting that his wife went to church but he did not.  He stated that "I don't go anywhere where there are people."  The Board notes that his statement to the VA examiner is inconsistent with the evidence from earlier that month where the Veteran was reporting visits with his terminally ill brother.  His statement to the VA examiner is also inconsistent with evidence from earlier in 2013 where he reported (as noted above) doing taxes for other veterans, having family members visiting him, and going to a grandson's basketball game.  It is not clear whether the statements made to the June 2013 VA examiner represent a worsening of his social functioning or whether his statements represent a misconstrued portrayal of his social functioning.  In either event, the evidence prior to the VA examination does not show a total social impairment.  Thus, his statements to the June 5, 2013 VA examiner do not provide an evidentiary basis for assigning an earlier effective date for the 100 percent rating.    

Thus, to reiterate, the evidence overall, when read in combination, does not indicate a total occupational and social impairment resulting from his psychiatric disability.  

The GAF scores during this time period are also inconsistent with the 100 percent disability level.  The lowest GAF score, 48, was assigned in February 2011.  The highest GAF score, 65, was assigned at an August 2011 VA examination.  Generally, the VA outpatient records reflect GAF scores between 50 and 60.  GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co- workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

Thus, even the lower GAF score of 48 reflects only a serious impairment in social, occupational, or school functioning and not a total social and occupational impairment.  Accordingly, these GAF scores are inconsistent with a 100 percent disability level. 

Overall, in looking to the Veteran's pre-June 2013 medical records, as directed in the Court's memorandum decision, the evidence does not reflect a 100 percent disability level.  

The Court also found that the Board's March 2015 decision was deficient because the Board did not address the fact that the disability level described in the June 5, 2013 VA examination was materially the same as that described in prior disability examinations.  While true, it is important to reiterate that the earlier evidence does not show a 100 percent disability level.  In fact, the 100 percent disability rating appears to have been assigned solely on the basis of the June 5, 2013 VA examiner's conclusion that the disability resulted in a total occupational and social impairment.  Here, however, the VA examiner's conclusion is nondeterminative for two reasons.  

First, the VA examiner did not indicate when this level of disability arose.  In fact, it is not entirely clear that the VA examiner intended to give such an opinion.  Most notably, the VA examiner gave internally inconsistent conclusions.  The VA examiner initially marked the box stating that the Veteran's level of occupational and social impairment was best summarized as "total and social occupational impairment," but later in the examination report also specifically wrote that "The [V]eteran's service-connected PTSD does not, in and of itself, or in combination with other service conducted disabilities render him unable to secure and maintain substantial gainful employment."  Thus, the VA examiner appears to be concluding that the Veteran's psychiatric disability both did and did not result in a total occupational impairment.  The VA examiner gave no explanation for these contradictory findings thereby diminishing the evidentiary value of the positive opinion.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

Similarly, as explained herein above, any conclusion that the Veteran's disability resulted in a total social impairment is inconsistent with other evidence of record showing a social relationship with his wife and extended family, plus doing taxes for other veterans.  Such inconsistencies, both within the examination report itself and between the other evidence of record, greatly diminish the evidentiary value of the VA examiner's conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) see also Kahana, 24 Vet. App. at 439 n. 8 (2011) (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  

Second, the VA examiner's opinion is ultimately nondeterminative because an examiner's opinions must be confined to medical ones, and the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is solely within the Board's adjudicative authority, rather than an examiner's.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Because the Board cannot otherwise rely on a medical expert's opinion on a legal matter, the probative value of this VA examiner's conclusion has been weighed as only one more piece of evidence to be considered in reaching the ultimate legal determination.  See Sizemore v. Principi, 18 Vet. App. 264, 275 (2004); Colayong v. West, 12 Vet. App. 524, 534-35 (1999) (remanding the claim for a new independent medical examination because the previous examination was obtained by "tainted process"); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994) (same); cf. Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

For these reasons, the VA examiner's conclusion is persuasive evidence, but without a further explanation as to how he reached that conclusion in light of the conflicting evidence, and internally conflicting opinions, the VA examiner's opinion does not provide a basis for establishing the 100 percent disability rating earlier than the date of that examination.  Thus, with due respect to the June 5, 2013 VA examiner's medical judgment, it is not factually ascertainable that the Veteran manifested a 100 percent disability level prior to June 5, 2013.  

In reaching these conclusions, the Board wishes to emphasize that the propriety of the 100 percent rating assigned since June 5, 2013, is not before the Board.  See, e.g., Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Stated differently, the instant decision is in no way intended to call into question the propriety of the 100 percent rating assigned since June 5, 2013.  Instead, the sole issue before the Board is whether a 100 percent disability level is factually ascertainable prior to June 5, 2013.  On this question, for the reasons given, the 100 percent disability is not factually ascertainable prior to that date.  

Finally, it is important to reiterate that the issue of entitlement to a TDIU is not before the Board.  That matter, which is currently pending, is separate and not within the scope of this appeal as it has been properly bifurcated.  The instant decision is in no way intended to reflect a finding as to the ultimate legal and factual questions raised by the TDIU claim. 

In light of the foregoing, the preponderance of the evidence is against a finding of an earlier effective date than June 5, 2013 for the grant of a 100 percent rating for PTSD.  Thus, the benefit-of-the-doubt doctrine is not applicable and the appeal as to this issue must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II.  DEA

As set forth above, effective dates are generally awarded commensurate with the date of receipt of the claim for benefits or the date entitlement to those benefits arose, whichever is later.  See 38 C.F.R. § 3.400.

In a July 2013 rating decision, the Veteran was granted DEA benefits, effective June 5, 2013.  As explained herein above, the evidence of record shows that a 100 percent disability level was not manifested prior to June 5, 2013, for his service-connected psychiatric disability.  Because the 100 percent disability rating for that disability is not assigned prior to June 5, 2013, the downstream issue of entitlement to DEA benefits on the basis of that disability cannot be granted. 

Accordingly, the Board finds that the criteria for assigning an effective date earlier than June 5, 2013, for an award of DEA benefits are not met.  To the extent any subsequent adjudication results in a finding of permanent and total disability prior to June 5, 2013, the DEA issue may be revisited at that time.  See, e.g., Sharp v. Shinseki, 23 Vet. App. 267 (2009) (regarding compensation for dependent benefits on the basis of any rating decision giving rise to such entitlement irrespective of any previous decision on the issue).  




	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than June 5, 2013, for the grant of a 100 percent rating for PTSD is denied.

An effective date earlier than June 5, 2013, for the grant of DEA benefits is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


